IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                            September 2021 Term                         FILED
                            __________________                     November 16, 2021
                                                                         released at 3:00 p.m.
                                                                     EDYTHE NASH GAISER, CLERK

                                No. 20-0750                          SUPREME COURT OF APPEALS
                                                                          OF WEST VIRGINIA
                            __________________

              CHRISTOPHER MORRIS, individually and as
             Administrator of the Estate of Amy Christine Wade,
                         Plaintiff Below, Petitioner

                                       v.

         STEVEN CORDER, M. D., MELANIE BASSA, M. A.,
  MARTHA DONAHUE, N. P., NORTHWOOD HEALTH SYSTEMS, INC.,
   MID-VALLEY HEALTHCARE SYSTEMS, INC., and JOHN DOES 1-5,
                 Defendants Below, Respondents

   ____________________________________________________________

           Appeal from the Circuit Court of Ohio County, West Virginia
                      The Honorable David J. Sims, Judge
                           Civil Action No. 20-C-140

                   REVERSED AND REMANDED
   ____________________________________________________________

                         Submitted: October 6, 2021
                          Filed: November 16, 2021


Benjamin L. Bailey, Esq.                    Roberta F. Green, Esq.
BAILEY GLASSER, LLP                         Justin M. Kearns, Esq.
Charleston, West Virginia                   Shuman McCuskey Slicer PLLC
P. Gregory Haddad, Esq.                     Charleston, West Virginia
Travis A. Prince, Esq.                      Counsel for Respondent
BAILEY GLASSER, LLP                         Steven Corder, M. D.
Morgantown, West Virginia
Counsel for Petitioner
Cy A. Hill, Jr., Esq.
Ashley W. French, Esq.
Cipriani & Werner, P. C.
Charleston, West Virginia
Counsel for Respondent
Melanie Bassa, M. A.

Patrick S. Casey, Esq.
Sandra M. Chapman, Esq.
CASEY & CHAPMAN, PLLC
Wheeling, West Virginia
Counsel for Respondents Martha Donahue,
N. P., Northwood Health Systems, Inc., and
Mid-Valley Healthcare Systems, Inc.


JUSTICE WOOTON delivered the Opinion of the Court.
CHIEF JUSTICE JENKINS and JUSTICE ARMSTEAD dissent and reserve the
right to file dissenting opinions.
                              SYLLABUS BY THE COURT

              1.     “Appellate review of a circuit court’s order granting a motion to

dismiss a complaint is de novo.” Syl. Pt. 2, State ex rel. McGraw v. Scott Runyan Pontiac-

Buick, Inc., 194 W. Va. 770, 461 S.E.2d 516 (1995).



              2.     “Recovery for wrongful death by suicide may be possible where the

defendant had a duty to prevent the suicide from occurring. In order to recover, the plaintiff

must show the existence of some relationship between the defendant(s) and the decedent

giving rise to a duty to prevent the decedent from committing suicide. Generally, such

relationship exists if one of the parties, knowing the other is suicidal, is placed in the

superior position of caretaker of the other who depends upon that caretaker either entirely

or with respect to a particular matter.” Syl. Pt. 6, Moats v. Preston Cnty. Comm’n, 206 W.

Va. 8, 521 S.E.2d 180 (1999).




                                              i
WOOTON, J.:


              This is an appeal from the Circuit Court of Ohio County’s August 26, 2020,

order dismissing the claim of petitioner Christopher Morris, individually and as

Administrator of the Estate of Amy Christine Wade (hereinafter “petitioner”) against

respondents Steven Corder, M. D., Melanie Bassa, M. A., Martha Donahue, N. P.,

Northwood Health Systems, Inc., Mid-Valley Healthcare Systems, Inc., and John Does 1-

5 (hereinafter collectively “respondents”) pursuant to Rule 12(b)(6) of the West Virginia

Rules of Civil Procedure. The circuit court found that petitioner’s claims for medical

negligence are barred by his failure to allege that his decedent was “in the custody” of

respondents at the time of her suicide.



              After careful review of the briefs of the parties, their oral arguments, the

appendix record, and the applicable law, we find that the circuit court erred in concluding

that this Court’s precedent requires a decedent to be in the “custody” of a health care

provider to assert a claim for deviations from the standard of care proximately resulting in

a decedent’s suicide. Accordingly, we reverse the circuit court’s dismissal of the case and

remand for further proceedings.



                     I. FACTS AND PROCEDURAL HISTORY

              In his complaint, petitioner alleges that his decedent, Amy Christine Wade

(hereinafter “Ms. Wade”), received behavioral and mental health treatment from

                                             1
respondents for more than ten years, from January 1, 2008 through June 2018. She was

diagnosed with paranoid schizophrenia, borderline mental functioning, and panic disorder

agoraphobia and treated with a combination of pharmaceuticals, clinical management, and

counseling by respondents.



              Petitioner alleges that on or around February 28, 2018, Ms. Wade’s

psychiatric condition began to rapidly deteriorate. Treatment notes thereafter allegedly

reflect an increase in suicidal thoughts, auditory hallucinations, threatening visual

hallucinations, and general emotional instability. On April 25, 2018, Ms. Wade allegedly

made irrational claims about the death of her grandson and reported increased sadness,

crying spells, decreased sleep, and increased worrying. On June 11, 2018, Ms. Wade’s

providers noted that she had a disheveled appearance, reported that she “doesn’t sleep

anymore,” that her “life has been hell,” and that she had three suicidal ideations in the week

prior. On June 20, 2018, Ms. Wade reported that she had been in “such a state of panic”

that she presented for treatment at an Emergency Room. Ms. Wade committed suicide on

June 30, 2018.



              Petitioner served a notice of claim and screening certificate of merit on each

respondent pursuant to the Medical Professional Liability Act, West Virginia Code §§ 55-

7B-1 through -12 (2015 & Supp. 2021)) (“MPLA”) and filed his complaint alleging that

the individual respondents deviated from the standard of care in their treatment of Ms.



                                              2
Wade. 1 More specifically, petitioner alleges that despite Ms. Wade’s increasingly unstable

presentation and reports of suicidal ideation, no changes were made to her treatment

regimen—including medications, follow-up appointments, and specialist evaluations—nor

was she referred for hospitalization in a crisis stabilization unit or admission to an inpatient

psychiatric unit.



              In response to the complaint, all respondents filed motions to dismiss

pursuant to Rule 12(b)(6) of the West Virginia Rules of Civil Procedure, arguing that Ms.

Wade’s suicide constituted an intentional intervening act and precluded liability against

respondents. In evaluating the allegations in the complaint, the circuit court highlighted

that “[a]t no time was [Ms. Wade] in the voluntary or involuntary custody of any of the

Defendants during the relevant time frame[] . . . [and that] all services were rendered on an

out-patient basis.” Citing this Court’s decision in Moats v. Preston County Commission,

206 W. Va. 8, 521 S.E.2d 180 (1999) and a subsequent memorandum decision, the circuit

court found petitioner’s failure to allege that respondents were “custodial caretaker[s]”—

which the court perceived to constitute the “one exception to the general bar on suicide

claims”—was fatal to her cause of action. The circuit court dismissed the complaint




       1
         The claims against Mid-Valley, Northwood, and John Does 1-5 were characterized
as vicarious liability claims as the “employer and/or principal(s)” of the individually named
respondents.
                                              3
pursuant to Rule 12(b)(6) due to the complaint’s “fail[ure] to allege that [Ms. Wade] was

in the custody of any [respondent] at the time of her suicide.” This appeal followed.



                              II. STANDARD OF REVIEW

              “Appellate review of a circuit court’s order granting a motion to dismiss a

complaint is de novo.” Syl. Pt. 2, State ex rel. McGraw v. Scott Runyan Pontiac-Buick,

Inc., 194 W. Va. 770, 461 S.E.2d 516 (1995). With this standard in mind, we proceed to

the parties’ arguments.



                                     III. DISCUSSION

              Although petitioner asserts three separate assignments of error, 2 this case

presents a relatively narrow issue of law regarding the scope of this Court’s holding in

Moats. The question presented is whether this Court’s precedent holds that a negligence-

based claim for professional liability for failure to prevent suicide is restricted to only those

defendants who had a “custodial” relationship with the decedent. Petitioner argues that the

circuit court misread Moats and that nothing in our caselaw limits a cause of action for

failure to prevent suicide to only “custodial caretakers.” He argues further that such a

reading of our precedent would effectively void any duty of care to outpatient mental health


       2
         Petitioner asserts that the circuit court erred 1) by finding no “special relationship”
leading to a duty to prevent suicide; 2) by finding that health care providers of suicidal
outpatients have no duty of ordinary care; and 3) by applying Moats in a manner which
violates the equal protection clause of the West Virginia Constitution. Because the circuit
court simply erred in its reading of our precedent, we find it unnecessary to resolve the case
in the manner characterized by these assignments of error.
                                                4
patients, thereby nullifying the requirement of the MPLA that health care providers

conform to the applicable standard of care. Respondents argue that it is petitioner who

seeks to expand the law of this state as it pertains to “non-custodial suicide.” Respondents

urge that such an expansion is unsound from a public policy standpoint and vitiates the

Court’s long-standing treatment of suicide as an intervening cause barring liability.



              We begin with an examination of Moats. In Moats, plaintiff’s decedent was

involuntarily committed to the custody of the Preston County Sheriff’s Office for transfer

to William Sharpe Hospital for a mental health evaluation, having attempted suicide the

day prior. 206 W. Va. at 11, 521 S.E.2d at 183. While at the Preston County Jail office

awaiting transfer, the decedent consumed bathroom cleaner which resulted in her death

eight months later. Id. Charles A. Moats, on behalf of the decedent’s estate, brought a

wrongful death action against the county commission and a mental health evaluator, who

testified in the decedent’s mental hygiene hearing and left her in the jail office while he

went to retrieve her commitment order. Id.



              In one of several certified questions to this Court, the circuit court queried

whether the fact that the decedent committed suicide was an outright bar to Moats’ claims.

Id. The Court began by recognizing that despite the fact that suicide has “generally” been

treated as an intervening cause, “courts have allowed such actions where the defendant is

found to have actually caused the suicide or where the defendant is found to have had a

duty to prevent the suicide from occurring.” Id. at 16, 521 S.E.2d at 188. Elaborating on
                                             5
the duty exception, the Court observed again that “generally” the exception applies where

there is a “duty of custodial care” and the defendant knows that the potential for suicide

exists but fails to take preventative measures. Id. Pertinent to the particular facts in Moats,

the Court further noted that this exception had been applied to “jails, hospitals, reform

schools, and others having actual physical custody and control over such persons.” Id.

This discussion forms the centerpiece of the circuit court and respondents’ insistence that

only “custodial” suicide is actionable.



              Importantly, however, the foregoing discussion from Moats is merely dicta.

In answering the certified question, the Moats Court held as follows in a properly issued

syllabus point:

                     Recovery for wrongful death by suicide may be possible
              where the defendant had a duty to prevent the suicide from
              occurring. In order to recover, the plaintiff must show the
              existence of some relationship between the defendant(s) and
              the decedent giving rise to a duty to prevent the decedent from
              committing suicide. Generally, such relationship exists if one
              of the parties, knowing the other is suicidal, is placed in the
              superior position of caretaker of the other who depends upon
              that caretaker either entirely or with respect to a particular
              matter.

206 W. Va. 8, 521 S.E.2d 180, syl. pt. 6 (emphasis added). Notably absent from the Court’s

syllabus point is any reference to a “custodial” relationship, be it as a caretaker or

otherwise. Rather, the syllabus point expressly requires only “some relationship” which

would give rise to a duty to prevent suicide. Id. (emphasis added). Further, the syllabus

point’s elaboration on the type of “caretak[ing]” which would exemplify such relationship

                                              6
certainly does not preclude non-custodial “caretaker[s]”; rather it describes somewhat

broadly the degree of caretaking required, without reference to the setting or construct.

Therefore, the circuit court’s conclusion that Moats holds that a custodial relationship is

required to advance a duty-based (as opposed to causation-based) suicide claim is in error. 3



              Respondents insist that the Moats Court intended to exclusively sanction

custodial negligence as an actionable form of “failure to prevent” suicide claim. However,

it is the breadth of the syllabus point’s language—in the face of specifically delineated

instances of liability and/or other criteria which it easily could have adopted—which best

demonstrates Moats’ resistance to being construed as narrowly as respondents would urge.

Importantly, Moats’ discussion of the types of duty-based causes of action for failure to

prevent suicide was plainly not intended to be comprehensive. The suicide at issue in



       3
         In fairness to the circuit court and respondents, however, their collective belief that
a custodial requirement was implicitly adopted in Moats was somewhat perpetuated by
references to “custodial care” in a recent memorandum decision. See Hull v. Nasher-
Alneam, No. 18-1028, 2020 WL 882087, at *3 (W. Va. Feb. 24, 2020) (memorandum
decision), cert. denied, No. 20-1818, 2021 WL 4507880 (U.S. Oct. 4, 2021). Largely
tracking the elements highlighted by the lower court in that case, the Hull Court agreed that
the allegations in the complaint lacked the element of custody, but also emphasized the
absence of any physician-patient relationship for greater than one year with the defendants,
who were not mental health professionals, but rather orthopedists. Id.

        Regardless, the memorandum decision in Hull was incapable of creating a
previously non-existent requirement of “custody” for duty-based suicide claims. See Syl.
Pt. 1, in part, State v. McKinley, 234 W. Va. 143, 764 S.E.2d 303 (2014) (“[T]he Court
uses original syllabus points to announce new points of law[.]”). Further, while
precedential, memorandum decisions are “necessarily more limited” and “where a conflict
exists between a published opinion and a memorandum decision, the published opinion
controls.” Id., syl. pt. 5.
                                           7
Moats occurred while the decedent was in custody in a jail office while awaiting transport

to a secure facility. Accordingly, as preface to its holding, Moats discusses certain

custodial, duty-based scenarios in which liability has been imposed: “[T]his exception has

been applied to jails, hospitals, reform schools, and others having actual physical custody

and control over such persons.” Id. at 16, 521 S.E.2d at 188.



              This discussion is directly derived from an outline of duty-based “failure to

prevent” suicide scenarios described in McLaughlin v. Sullivan, 461 A.2d 123, 125 (N. H.

1983). Presumably because it was not germane to the factual scenario presented in Moats,

the Court did not include the McLaughlin court’s discussion of a second type of defendant

with whom a duty to prevent suicide may lie: mental health professionals. The remainder

of the excerpt from McLaughlin elaborates:

              Specifically, this duty has been imposed on: . . . (2) persons or
              institutions such as mental hospitals, psychiatrists and other
              mental-health trained professionals, deemed to have a special
              training and expertise enabling them to detect mental illness
              and/or the potential for suicide, and which have the power or
              control necessary to prevent that suicide.

Id. There is no reference to “custody” contained within the description of this category of

defendant.



              It is significant that the syllabus point issued in Moats did not attempt to

strictly limit liability to either of the specific categories described in McLaughlin by

utilizing the wording or characterizations contained therein. Instead, the original language


                                             8
of the syllabus point appears aimed at broadly synthesizing these two categories of duty-

based suicide claims, while allowing for additional unspecified scenarios which fulfill the

relationship criterion and thereby justify an imposition of a duty. The syllabus point draws

its focus to the degree of the caretaking relationship and the caretaker’s knowledge that the

individual is “suicidal” for purposes of imposition of duty. Accordingly, the syllabus point

is crafted to be applicable to a broad range of scenarios both fairly encompassing those

specifically described in McLaughlin, as well as those that fall outside of its contemplation

but nonetheless factually give rise to an actionable duty.



              Our conclusion that the circuit court misread the decision in Moats is not

only consistent with this Court’s stated syllabus point, but also consistent with the type of

claims previously found actionable here and elsewhere. See Martin v. Smith, 190 W. Va.

286, 438 S.E.2d 318 (1993) (upholding verdict against psychiatrist where decedent

committed suicide after being released from facility on eight-hour pass); Rodriguez-

Escobar v. Goss, 392 S.W.3d 109, 113 (Tex. 2013) (permitting action against psychiatrist

for failure to prevent suicide where “suicide probably would not have occurred if the

decedent had been hospitalized.”); Perez v. United States, 883 F. Supp. 2d 1257, 1286 (S.D.

Fla. 2012) (“[I]t would be peculiar, and seemingly contrary to the intent of Florida’s law

on medical negligence, to absolve a treating psychiatrist of liability for all negligent acts

simply because the patient is being seen on an outpatient basis.” (footnote omitted));

Peterson v. Reeves, 727 S.E.2d 171 (Ga. Ct. App. 2012) (recognizing psychiatrist’s failure

to involuntarily commit patient may form basis of malpractice action); Kockelman v. Segal,
                                            9
71 Cal. Rptr. 2d 552, 561 (Cal. Ct. App. 1998) (holding psychiatrist’s duty of care “exists

whether the patient is hospitalized at the time or not”); Edwards v. Tardif, 692 A.2d 1266,

1270 n.7 (Conn. 1997) (rejecting argument that psychiatrist liability for suicide is limited

to “when patient is in the physician’s custody”). 4



              Moreover, our interpretation of Moats is consonant with sound public policy

and common sense. Importantly, petitioner herein alleges that respondents deviated from

the applicable standard of care by, inter alia, failing to admit Ms. Wade to a crisis

stabilization facility or in-patient psychiatric facility. It would defy logic to permit a health

care provider to evade liability for failing to properly admit a patient on the basis that the

patient was not admitted. Compare Bexiga v. Havir Mfg. Corp., 290 A.2d 281, 286 (N. J.

1972) (concluding it would be “anomalous to hold that defendant has a duty . . . but a

breach of that duty results in no liability for the very injury the duty was meant to protect

against.”); see also Hoeffner v. The Citadel, 429 S.E.2d 190, 193 (S. C. 1993) (same).




       4
         The Court recognizes, of course, that some jurisdictions have indeed created a
custodial prerequisite to actions alleging a common law duty to prevent suicide. See, e.g.,
Winger v. Franciscan Med. Ctr., 701 N.E.2d 813, 820 (Ill. App. Ct. 1998) (finding duty
created only when “the act of suicide was foreseeable, and the plaintiff was in the custody
or control of the physician or hospital at the time he acted”); but see Hobart v. Shin, 705
N.E.2d 907 (Ill. 1998) (permitting comparative negligence arguments in case against
psychiatrist where outpatient decedent committed suicide). In these cases, the courts have
stated that as a result of the health care provider’s custody and control over the patient, it
has essentially “assumed the patient’s duty of self-care[.]” Maunz v. Perales, 76 P.3d 1027,
1034 (Kan. 2003). However, as our analysis reveals, this Court simply has not previously
adopted such a prerequisite, nor does it find it necessary to do so under the facts of this
case.
                                              10
              In that regard, respondents attempt to distinguish our previous case of

Martin. See 190 W. Va. 286, 438 S.E.2d 318. In Martin, a verdict against a psychiatrist

who improperly released a patient who then committed suicide was upheld; respondents

argue that the deviation from the standard of care in Martin occurred at the “custodial”

level, i.e. when the decedent was in the facility. Clearly, however, a negligent failure to

pursue efforts to admit a patient for inpatient care or monitoring is merely the flip side of

the “negligent release” coin. Both raise the question of whether the health care provider

has “failed to exercise that degree of care, skill and learning required or expected of a

reasonable, prudent health care provider in the profession or class to which the health care

provider belongs acting in the same or similar circumstances[.]” W. Va. Code § 55-7B-

3(a)(1) (2003). As the Kockelman court observed:

              [P]sychiatrists owe a duty of care, consistent with standards in
              the professional community, to provide appropriate treatment
              for potentially suicidal patients, whether the patient is
              hospitalized or not. There is no reasonable basis for the
              distinction defendants seek to impose. Indeed, it would seem
              almost self-evident that doctors must use reasonable care with
              all of their patients in diagnosing suicidal intent and
              implementing treatment plans.

71 Cal. Rptr. 2d at 558; see also Chirillo v. Granicz, 199 So. 3d 246 (Fla. 2016)

(recognizing mental health professional’s duty to treat outpatient decedent who committed

suicide defined by applicable standard of care).



              Finally, we dispense with respondents’ contention that a reversal of the

circuit court’s ruling would abrogate our purported prior determination that “as a matter of

                                             11
law, non-custodial suicide constitutes an intervening, superseding act that undercuts any

attachment of duty.” (emphasis added). Respondents cite no authority for this boldly stated

proposition and, in fact, the very case upon which they rely—Moats—plainly undermines

it. Aside from dicta making a general, historical observation that suicide has been treated

as an intentional act, this Court has never found it to be an outright bar as a matter of law—

hence, the certified question to that effect in Moats. 5 In fact, shortly after Moats, in a

Russian roulette case (which was analyzed as akin to suicide), the Court reiterated that it

“has consistently dealt with the determination of intervening cause within the framework

of the proximate cause analysis and has relegated the task of resolution of these matters to

the jury[.]” Harbaugh v. Coffinbarger, 209 W. Va. 57, 65, 543 S.E.2d 338, 346 (2000).

The Harbaugh Court paused to “emphasize[] the significant role of the concept of

foreseeability in the determination of intervening cause” by citing syllabus point thirteen

of Anderson v. Moulder, 183 W. Va. 77, 394 S.E.2d 61 (1990): “A tortfeasor whose

negligence is a substantial factor in bringing about injuries is not relieved from liability by

the intervening acts . . . if those acts were reasonably foreseeable by the original tortfeasor

at the time of his negligent conduct.” Id. at 64, 543 S.E.2d at 345.



              We therefore find that the circuit court erred by concluding that our precedent

contains a “custodial” prerequisite for claims based on deviations from the standard of care


       5
         The question posed by the circuit court in Moats was, “[a]re the Plaintiff's claims
barred by the fact that the decedent committed suicide?” The answer was an unequivocal
“no.” 206 W. Va. at 11, 521 S.E.2d at 183. Regardless, had such a per se bar been well-
established, there would have been little need to certify the question.
                                             12
proximately resulting in a patient’s suicide, and accordingly that petitioner’s claims were

barred as a matter of law.



                                  IV. CONCLUSION

              For the reasons set forth above, we reverse the August 26, 2020, order of the

Circuit Court of Ohio County and remand for further proceedings.




                                                              Reversed and remanded.




                                            13